 In the Matter of ROCK-OLA MANUFACTURING CORPORATIONandINTER-NATIONAL ASSOCIATION OF MACHINISTS,DISTRICT R, A. F. OF L.Case No. R-4606-Decided December17,1942Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:existence of question: stipu-lation as to ; postponement of election held warranted in view of impending,major increase in personnel; election necessary.Unit Appropriate for CollectiveBargaining:all production and maintenanceemployees, with specified exclusions ; stipulation as to.Mr..J.W. Ramsey, Mr. Rudolph Paguet,andMr. James McDonald,of Chicago, Ill., for the Union.Mr. Otto A. Jaburek,of Chicago, Ill., for the Company.Miss Muriel J. Levor,of counsel to the Board.DECISIONAND ,DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machin-ists,District 8, A. F. of L., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Rock-Ola Manufacturing Corporation, Chicago,Illinois, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRussell Packard, Trial Examiner.Said hearinb was held at Chicago?Illinois, on November 30, 1942.The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDING OF FACTI.THE BUSINESS OF THE COMPANYRock-Ola Manufacturing Company was originally incorporatedin Illinois in 1932. In 1937 it was reincorporated in Delaware.46 N. L.R. B. No. 9.80 ROCK-OLA MANUFACTURING CORPORATION81The peacetime operations of the Company included.the manufactureof phonographs and upholstered furniture.At the present time,the value of the upholstered furniture manufactured by the Companyis approximately $10,000 per month.With this exception, the Com-pany' is now engaged in conversion to war work under a directiveof the United States Government.During the last full year of peace-time operations, the Company's total volume of business was inexcess of $3,000,000.Approximately 50 percent of the raw materialsused in such peacetime operations were purchased and shipped frompoints outside the State of Illinois to the plant ; likewise, approxi-mately 50 percent of the products manufactured during the sameperiod were shipped to points outside the State of Illinois.The Company expects to reach full war production by May orJune 1943. It has a Government contract for the production ofarmaments of the value of $19,000,000 a year.By the end of January1943, it will have produced approximately $60,000 to $70,000 worthof such armaments and by the end of February 1943, $300,000 worth.Of the raw materials purchased by the Company for use in arma-ment production, in excess of 25 percent is purchased' and shippedfrom points outside the State. of Illinois to the plant within thatState.II.THE ORGANIZATION INVOLVEDInternationalAssociation ofMachinists,District8, is a labororganization, affiliatedwith the American Federation of Labor,admitting to membership employees of the Company.HI. THE QUESTION CONCERNINGREPRESENTATIONThe parties stipulated that on or about October 29, 1942, theUnion requested recognition by the Company and that the Companyrefused to_recognize the Union or to meet with it.A statement of theRegionalDirector, introduced in evidence at thehearing, and a statement of the Trial Examiner, made at the hearing,indicate that-the Union represents a substantial number of employeesin the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.'The RegionalDirector reported that the Unionhad submitted 548 membership appli-cation cards.He further reported that a check of 84 of theapplicationsrevealed that76 bear the names of persons whose names are on the pay roll submittedby the Company,and that on the basisof thisspot check,495 of the totalof 548 designationssubmittedwould bear the names of persons whose names are on the pay roll of October 31, 1942,which contains the names of 786 personswithin theappropriate unit.504086-43-voI 46-6 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITWe And, in accordance with a stipulaion of the parties that all pro-duction and maintenance employees of the Company excluding super-intendents, foremen, tool makers, full-time office and factory clericalemployees, watchmen, guards and anyone-else employedin a super-visory capacity, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVES.We shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot.However, the rec-ord indicates that the Company now employs slightly less than halfthe number of production and maintenance employees it ultimately ex-pects to employ, and that there will be a substantial increase by Janu-ary 1943.In order that the majority group of future employees shallnot be bound by the choice of-the minority group of present employees,we shall direct that those eligible to vote shall be the employees inthe appropriate unit who are employed during the first pay-roll periodexclusively in January 1943, provided, however, that the election shallbe held not later than thirty (30) days from the date of our Directionof Election.DIRECTION OF ELECTION -By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Rock-Ola Manu-facturing, Corporation, Chicago, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth .Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III,' Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IVabove, who are employed during the first pay-roll period exclusivelyin January f943, including employees who did not work during suchpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by International Asso-ciation of Machinists, District 8, affiliated with the American Federa-tion of Labor, for the purposes of collective bargaining.